DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed September 21, 2021 has been entered.
Claims 1, 5, 7, 9, 11, 13, 15 and 17 are currently amended.
Claim 2 and 20-24 are cancelled.
Claims 1 and 3-19 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, and the species: pinoid (PID), in the reply filed on March 17, 2020 is acknowledged.  The PID genes having the sequences of SEQ ID NO: 27 and 28.  SEQ ID NO: 25 has 99% sequence identity to SEQ ID NO: 27.
Claims 1, 3, 4, 15, 16 and 19 are drawn to the elected species.
Claims 5-14, 17-18 and 20-24 are withdrawn as drawn to non-elected inventions.
It is noted that applicants have requested rejoinder of the non-elected claims based on allowability of claim 1.  However, claim 1 is not allowable.
Claim Interpretation
	The name “pennycress” is understood to mean a Brassica plant of the genus and species: Thlaspi arvense.
Claim Objections
Claims 1 is objected to because of the following informalities:  claim 1 is objected to for reciting non-elected species.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "loss-of-function modification" with regard to a gene encoding a pinoid (PID) polypeptide in claim 1, and “modified gene” and “modified polypeptide” are relative terms which render the claim indefinite.  The term "loss-of-function modification" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, given that it is unclear what function is lost by the modification, and the claim does not specify any particular structure that confers the loss-of-function.   The claim does not recite a specific sequence that is modified, and modification could encompass a multitude of possible changes to a sequence such that it can’t be determined what genes and/or polypeptides would be encompassed by the claims.  Claim 1, and claims 3-4, 15 and 19 dependent thereon, are rejected.

Applicants’ arguments filed September 21, 2021 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to recite a specific sequence associated with the claimed pinoid gene and having “95% sequence identity”, asserting that this provides a point of comparison for the terms “loss-of –function” and “modified”. 
The Examiner maintains that “loss-of-function modification” and “modified” are still relative terms and no point of comparison has been provided, and neither the claims nor the specification identify or define the “loss-of-function” as any particular function, much less limiting to a function as a positive regulator of auxin signaling.  And the recitation of 95% sequence identity to SEQ ID NO: 25 does not overcome the rejection, given that the claims still do not indicate what the sequence is modified relative to, and it is also unclear whether it is the modified gene or the unmodified gene that is encompassed by 95% sequence identity to SEQ ID NO: 25, or if both the modified and the unmodified gene fall within this range. Thus, the amendments to the claims do not cure the deficiency.  In addition, while the specification may disclose a wild type PID sequence, limitations set forth in the specification are not read into the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The claims are drawn to an oilseed plant having reduced seedpod shatter as compared to a corresponding wild type plant, wherein said plant comprises a modification in PID, wherein the PID has a sequence having at least 95% sequence identity to SEQ ID NO: 25.  And SEQ ID NO: 27 has 99% sequence identity to SEQ ID NO: 27.  However, the specification only describes an oilseed plant with a modified PID gene of SEQ ID NO: 28, which comprises a G to A substitution at nucleotide 470 as set forth in SEQ ID NO: 27.  The claims are drawn to a large genus of possible modified PID sequence structures for conferring the functional characteristic of a reduced seedpod shatter phenotype, yet only one species, in the form of SEQ ID NO: 27, has been disclosed.  
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient 

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicants’ arguments filed September 9, 2021 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to recite a specific sequence, and further assert that it’s not necessary that every permutation be effective for an inventor to obtain a generic claim, asserting that applicants were in possession of the claimed plants at the time the application was filed.
The Examiner maintains that the specification only discloses one mutation in the PID gene of SEQ ID NO: 27 has been disclosed.  Applicants are claiming a large genus of possible pennycress plants comprising modifications in a PID sequence that confers the functional characteristic of seedpods that require greater than about 20 grams of force to shatter.  And the claims have not been amended to recite one sequence, but rather a genus of sequences that have from 95% to 100% sequence identity to SEQ ID NO: 25.  Applicants have claimed a large genus of structures, while only one species has been disclosed that confers the claimed functional characteristic.
Conclusion
	No claims are allowed.
Claim 16 is objected to for depending on a rejected claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662